Citation Nr: 0123678	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty military service from April 1970 
to October 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

A video conference hearing was held in June 2001, with the 
veteran sitting in Montgomery, Alabama, before the 
undersigned, sitting in Washington, DC, who is the Board 
member designated by the Chairman to conduct that hearing.  A 
transcript of the hearing has been included in the claims 
folder for review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss in March 1972.  The claimant did not 
file a notice of disagreement.

2.  Additional evidence received since March 1972 includes 
private and government medical records, VA examination 
reports, written statements, and testimony before the Board.  
This evidence is new and is relevant to and probative of the 
claim of entitlement to service connection for hearing loss 
of both ears. 

3.  The veteran now suffers from bilateral hearing loss which 
has been shown to be related to service.



CONCLUSIONS OF LAW

1.  The March 1972 rating decision denying entitlement to 
service connection for bilateral hearing loss is final. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2000).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection bilateral hearing 
loss has been reopened.  38 U.S.C.A. § 5108, 7105, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq.) (West 1991 & Supp. 2001) (West 
1991).

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 
C.F.R. §§ 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000 became effective.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45602-45632 (August 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)).  The provisions of these 
regulations apply to any claim for benefits received by the 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date, with the exception of that the amendments to 38 C.F.R. 
§ 3.156 relating to the definition of new and material 
evidence and to 38 C.F.R. § 3.159 pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims, which apply to any claim to reopen a finally decided 
claim received on or after August 29, 2001.  See 66 Fed. Reg. 
45620 (August 29, 2001); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions 
contained in the new law is now required.  The Board has 
considered this new legislation with regard to the 
appellant's claim.  However, in light of the Board's 
favorable determination herein, a remand of the case to the 
RO solely for consideration of the new law is not necessary.  
The veteran is not prejudiced by the Board's decision not to 
remand the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  

The veteran originally applied for service connection for 
bilateral hearing loss shortly after he was discharged in 
1971.  The RO denied his claim in March 1972 and the veteran 
was notified of the RO's decision, also in March 1972.  He 
did not file a notice of disagreement within a year of that 
letter.  The March 1972 denial of service connection for 
hearing loss of both ears is therefore final.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), and 
its progeny.

As noted above, the amendments to 38 C.F.R. § 3.156 relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen a previously denied final claim, apply to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  The veteran's claim was received 
prior to August 29, 2001, and therefore the amendments are 
not applicable to the veteran's claim.

When the RO denied service connection in 1972, the evidence 
before it did not show that the veteran had bilateral hearing 
loss.  The veteran has now presented evidence that he has 
bilateral hearing loss; moreover, he has proffered a medical 
opinion linking the veteran's hearing loss with his military 
service.  Both of these pieces of evidence were not of record 
in 1972.  They are so significant that, while not 
dispositive, they must be considered in order to decide his 
claim fairly.   

Accordingly, the veteran has submitted new and material 
evidence, and his claim must be reopened.  In reopening this 
claim, the Board addresses this issue on a different basis 
than that taken by the RO.  Consideration has been given to 
whether the veteran is prejudiced by this action.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.)  In this case, the Board considers all 
the evidence of record, rather than just the question of 
whether new and material evidence has been presented.  The 
veteran has been advised of the appropriate laws and 
regulations regarding entitlement to service connection.  He 
has been told of his right to a hearing, and he has availed 
himself of a Board hearing.  No prejudice to the veteran 
results from the Board's consideration of the claim as noted 
on the front page of this decision.  

Under 38 C.F.R. § 3.303(b) (2000), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997). 

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 dB or greater, or where the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 dB or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

An April 1999 private audiology report shows that the 
veteran's pure tone thresholds, in decibels at 500, 1000, 
2000, and 4000 Hertz were recorded at approximately 40, 40, 
45, and 30 in the right ear, respectively; and 45, 45, 40, 
and 30 in the left ear, respectively.  Speech recognition 
scores were 90 percent for the left ear and 100 percent for 
the right ear.  

The medical records further show that a private doctor, S. C. 
Callahan, M.D., opined in April 1999 that:

More than likely, the patient's hearing 
loss is secondary to the noise trauma he 
suffered in Vietnam and he will require 
hearing instrument placement to correct 
his hearing loss as well as to help him 
improve his tinnitus.

Dr. Callahan further wrote in January 2000 that it was his 
opinion that the noise exposure that the veteran experienced 
while on active duty caused the veteran's hearing problems.

After a full review of the record, the Board concludes that 
service connection for the claimed bilateral hearing loss is 
warranted.  The United States Court of Appeals for Veterans 
Claims has indicated that the threshold for normal hearing is 
between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to disease or injury 
in service.  Id. at 160.

Here, the private medical statement shows that the veteran 
has sensorineural hearing loss in both ears.  The veteran 
began complaining of said hearing loss almost immediately 
after his discharge from the US Army.  Most recently, a 
private doctor has attributed diminished hearing to excessive 
noise exposure during service.

In light of the veteran's credible statements regarding his 
noise exposure during service, he near continuous complaints 
since service of hearing loss, the RO's finding that the 
veteran's tinnitus was caused by noise exposure during 
service, the opinion of a physician that the veteran's 
current hearing loss is the result of the veteran's military 
service, and the medical evidence showing findings of the 
presence of a bilateral sensorineural hearing loss of 
significant degree, the Board finds that the evidence of 
record serves to establish that the veteran likely has 
current hearing loss disability as the result of his exposure 
to increased noise levels in connection with his active 
service.  Therefore, the Board concludes that service 
connection for bilateral hearing loss is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

